Citation Nr: 0419788	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disorder, including as secondary to Agent Orange exposure, 
and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1973.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran initially requested a 
hearing before a Veterans Law Judge but later opted to 
instead appear for a hearing at the RO before a Hearing 
Officer in November 2003; a transcript of that hearing is of 
record.  

The RO previously denied the veteran entitlement to service 
connection for a lung disorder in unappealed rating decisions 
dated in November 1995 and in May 2001.  Although the RO 
appears to have reopened the claim and denied on the merits, 
the Board is required to consider the issue of finality prior 
to any appellate consideration on the merits.  38 U.S.C.A. §§ 
7104(b), 5108; see Barnett v. Brown, 8 Vet. App. 1 (1995), 
affirmed by Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The issue has been rephrased accordingly.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The RO last denied the veteran entitlement to service 
connection for a lung disorder, to include chronic 
obstructive pulmonary disease, in an unappealed rating 
decision dated in May 2001.

3.  The evidence received since May 2001 was not previously 
submitted to agency decisionmakers, is neither cumulative, 
nor redundant of the evidence of record at the time of the 
last prior final denial, by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

4.  The veteran has not been diagnosed with bronchiectasis, 
tuberculosis, or lung cancer, no currently-diagnosed lung 
disorder is shown to have had its onset during service or for 
many years thereafter, and, no currently-diagnosed lung 
disorder is otherwise shown by competent evidence to be 
related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for the a lung 
disorder, including as secondary to Agent Orange exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  A lung disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
part, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

In this case, in a letter dated August 2003, the RO 
acknowledged the veteran's claim to reopen, informed him of 
VA's newly expanded duties to notify and assist, and 
indicated that it was developing his claim pursuant to the 
latter duty.  The RO also requested the veteran to identify 
the name and location of any VA or military facility where he 
received medical care, the approximate dates of treatment, 
and all other records that existed to support his claim, and 
explained that it would provide reasonable assistance in 
obtaining and developing this evidence provided it was 
properly identified.  The RO specifically asked the veteran 
to sign and return the enclosed forms authorizing the release 
of his medical records.  The RO then updated the veteran 
regarding the evidence it had already obtained in support of 
his claim and the evidence still needed to support that 
claim.  The RO noted that, ultimately, it was the veteran's 
responsibility to provide the RO all pertinent records.   

The content of this notice, considered in conjunction with 
the content of other documents sent to the veteran while his 
appeal was pending, reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  As previously indicated, the VCAA notice informed the 
veteran that VA would assist in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the veteran 
should identify such evidence or obtain and submit it to the 
RO in support of his claim.  In addition, in a rating 
decision dated February 2002, a letter notifying the veteran 
of that decision, a statement of the case issued in September 
2002, and a supplemental statement of the case issued in 
November 2003, the RO notified the veteran of the reasons for 
which his claim had been denied, the evidence it had 
requested in support of that claim, the evidence it had 
considered in denying that claim, and the evidence still 
needed to substantiate that claim.  The RO also provided the 
veteran the regulations pertinent to his claim, including 
those governing claims to reopen filed after August 29, 2001, 
and VA's duties to notify and assist and claim.  

The RO sent the veteran the aforementioned notice after 
initially deciding the veteran's claim to reopen in February 
2002.  The Board finds, however, that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

First, as previously indicated, in the aggregate VA met the 
content notification requirements of the VCAA.  Moreover, the 
Court, in Pelegrini II, recognized the need for and the 
validity of notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  See slip op. at 3, 7-10.  
Although the VCAA was already in effect at the time of the 
initial decision in this case, the Board observes that the 
only way that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, in reviewing determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the claim, any error 
in not providing a single notice to the veteran covering all 
content requirements, or any error in timing, is harmless 
error.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including VA and 
private treatment records and records from the Social 
Security Administration (SSA).  

The Board notes that a regulatory provision implementing the 
VCAA, 38 C.F.R. § 3.159(c)(4) (2003), provides that VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is deemed necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and, indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service connected disability.  In this case, however, 
such an examination was unnecessary given that the record 
contained no evidence of in-service lung complaints, and no 
competent evidence suggesting a causal connection to service, 
instead including a medical notation linking the veteran's 
lung disorder to tobacco abuse.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for a lung disorder, including as 
secondary to Agent Orange exposure, in rating decisions dated 
in November 1995 and May 2001.  The RO based its final denial 
on the absence of evidence of any lung disorder during 
service and/or the absence of specific current diagnoses.  
The RO considered the veteran's service medical records, VA 
and private treatment records, VA examination reports, and, 
written statements of the veteran and his representative.  In 
a letter dated May 2001, the RO notified the veteran of its 
last unfavorable rating decision and of his appellate rights 
with regard to that decision, but the veteran did not appeal 
the decision to the Board.  (In a written statement received 
at the RO in March 2002, within a year of the RO's May 2001 
denial, the veteran's representative submitted a notice of 
disagreement, but therein, the representative was quite clear 
that he was initiating an appeal of a February 2002 rating 
decision, not the May 2001 rating decision.  The May 2001 
rating decision thus became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

The veteran attempted to reopen his claim for service 
connection for a lung disorder, including as secondary to 
Agent Orange exposure, by submitting pertinent VA medical 
records in January 2002.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the 
claims file since the RO's May 2001 rating decision includes 
VA and private treatment records, records from SSA, 
congressional correspondence, written statements of the 
veteran and his representative, and the veteran's hearing 
testimony.

With the exception of some of the treatment records, the 
Board finds that this evidence is new as it was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  The Board also finds 
that this evidence is material because, by itself or when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  The newly submitted evidence, specifically, records 
from R.R., M.D., dated in 1990, and an October 1997 private 
treatment record from St. Vincent Hospitals and Health 
Services (a record submitted by SSA), reflect that the 
veteran has a lung disorder that has been variously diagnosed 
since 1990, and confirmed on pulmonary function testing.  The 
absence of this type of evidence was one basis of the RO's 
previous denial of the veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for a lung 
disorder, including as secondary to Agent Orange exposure.  
As previously indicated, with regard to that claim, VA has 
satisfied its duties to notify and assist.  Therefore, the 
Board may now decide that claim on its merits.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and diseases such as malignant tumors, bronchiectasis or 
active tuberculosis became manifest to a degree of 10 percent 
within one year or three years, respectively, from the date 
of discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  

With regard to claims for service connection secondary to 
Agent Orange exposure, under 38 U.S.C.A. § 1116, the law 
provides that, effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  38 C.F.R. §§ 
3.307, 3.309 (2003).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, including lung cancer, and soft tissue sarcoma.  38 
C.F.R. § 3.309(e).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Notice, 59 Fed. Reg. 341,346 (1994); see also 61 
Fed. Reg. 414,421 (1996).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In written statements submitted in support of his appeal and 
during a hearing held at the RO in November 2003, the veteran 
asserted that he developed a lung disorder secondary to his 
exposure to Agent Orange while serving in Vietnam from 1969 
to 1970.  He indicated that he first started having lung 
problems, including breathing difficulty, in 1990, and that 
since then, he has received treatment for a lung disorder.  
The veteran noted that he believed that he had lung cancer.  
He explained that a lung biopsy conducted in the early 1990s 
showed that his lungs were scarred and that he had a nodule, 
but his physician would not open up the nodule on the bases 
that the veteran might die, or if the nodule turned out to be 
cancer, it would spread once exposed to the air.   The 
veteran indicated that his physician told him that the 
scarring was caused by a chemical.  

The veteran in this case had active service from June 1969 to 
June 1973, including in Vietnam.  He is thus presumed to have 
been exposed to herbicides.  According to his service medical 
records, the veteran did not report or receive treatment for 
lung complaints during this time period.  On separation 
examination conducted in April 1973, an examiner noted that 
clinical evaluation of the lung and chest was normal.

There are no medical records in the claims file indicating 
that the veteran received treatment for any lung problems 
from the time of his June 1973 discharge until August 1990.  
As alleged, in September 1990, he sought private medical 
treatment for shortness of breath of one year's duration.  
R.B., M.D., found significant interstitial lung disease and a 
small nodule in the superior segment of the left lower lobe.  
Pulmonary function tests revealed diffusion capacity, which 
was moderately to markedly decreased.  Dr. R.B. referred the 
veteran to Dr. R.R., who agreed that an open lung biopsy was 
warranted to determine the etiology of the problem.  Dr. R.B. 
noted that the veteran had been a smoker for a long time and 
that he continued to smoke.   

The veteran underwent three biopsies in October 1990, after 
which it was determined that the mass in his left lower lobe 
was an anthracotic lymph node.  No malignancy was present.  
Dr. Robison indicated that two of the biopsies revealed 
interstitial pneumonia and recommended Prednisone.  During a 
follow-up visit in November 1990, Dr. R.R. indicated that the 
veteran was doing well, had good breath sounds, and showed 
improvement in his fibrosis pattern.  He also indicated that 
the veteran continued to smoke. 

No physician again noted lung problems until September 1997, 
when J.H., M.D., was evaluating the veteran for a back injury 
and noted bilateral pleural fluid, subsegmental basilar 
atelectasis, and chronic anterior and mid-lung field 
interstitial infiltrate based on chest x-rays.  Since then, 
including during a VA general medical examination conducted 
in June 1998, physicians have found the veteran to have 
various lung abnormalities, including pulmonary edema, 
pulmonary fibrosis, severe restriction, dyspnea, pulmonary 
decompensation, and multiple noncalcified nodules, and have 
diagnosed him with a lung disorder described as lung disease 
with scarring and chronic obstructive pulmonary disease.  
Some of the aforementioned lung abnormalities were confirmed 
on pulmonary function testing performed in October 1997 and 
December 2001 and during chest computerized tomography scans 
conducted in October 2001 and October 2002.  

During the VA examination, and occasionally during treatment 
visits, the veteran reported Agent Orange exposure when 
discussing his lung problems.  However, no physician 
objectively related the two.  In fact, during a private 
treatment visit in October 1997, a physician linked the 
veteran's chronic obstructive pulmonary disease to tobacco 
abuse.

The Board notes that there is no competent medical evidence 
showing that the veteran has lung cancer or any other lung 
disorder that warrants presumptive service connection based 
on exposure to herbicides.  Moreover, the veteran has 
submitted no evidence other than his own assertions 
establishing that any currently-identified lung disorder is 
related to his period of active service, including his 
presumed exposure to Agent Orange.  Unfortunately, his 
assertions, alone, may not be considered competent evidence 
of a nexus between a current disability and service. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

Inasmuch as no medical professional has related a currently-
diagnosed lung disorder to the veteran's period of active 
service, including to his presumed Agent Orange exposure, and 
insofar as the veteran has not been diagnosed with a disease 
for which service connection may be presumed, including as 
secondary to Agent Orange exposure under 38 C.F.R. § 
3.309(e), the Board concludes that a lung disorder was not 
incurred in or aggravated by active service and may not be 
presumed to have been so incurred.  The Board may not afford 
the veteran the benefit of the doubt in the resolution of his 
claim as the positive and negative evidence of record is not 
in equipoise.  Rather, because the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a lung disorder, including as 
secondary to Agent Orange exposure, the Board must deny the 
claim.  


ORDER

Entitlement to service connection for a lung disorder, 
including as secondary to Agent Orange exposure, is denied.



	
                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



